                                        Case 3:20-cv-08773-WHA Document 15 Filed 04/16/21 Page 1 of 5




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   MICHAEL ESLEY VICKERS,
                                  11                  Petitioner,                           No. C 20-cv-08773WHA

                                  12           v.
Northern District of California
 United States District Court




                                  13   GISELLE MATTESON, WARDEN,                            ORDER RE MOTION TO DISMISS
                                                                                            HABEAS CORPUS PETITION
                                  14                  Respondent.

                                  15

                                  16
                                                                            INTRODUCTION
                                  17
                                            Petitioner seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2254 for a state
                                  18
                                       conviction that he alleges violated his Fourteenth Amendment due process rights. Respondent
                                  19
                                       moves to dismiss the petition because petitioner still has a criminal appeal pending in state
                                  20
                                       court. For the reasons stated below, respondent’s motion to dismiss is GRANTED. The petition
                                  21
                                       is DISMISSED WITHOUT PREJUDICE.
                                  22
                                                                               STATEMENT
                                  23
                                            A Contra Costa County Superior Court jury found petitioner Michael Vickers guilty of
                                  24
                                       second-degree murder and intentional discharge of a firearm for a shooting that occurred in
                                  25
                                       December of 2014. The jury also found true the allegations of a prior strike and prior serious
                                  26
                                       felony conviction. These enhancements (which were, at the time, mandatory) increased
                                  27
                                       petitioner’s sentence and he received 60 years to life in state custody. Petitioner appealed to
                                  28
                                        Case 3:20-cv-08773-WHA Document 15 Filed 04/16/21 Page 2 of 5




                                   1   the California Court of Appeal, First Appellate District, which affirmed petitioner’s conviction

                                   2   in an unpublished opinion in June 2019 but remanded the case for potential sentence

                                   3   modification. The First Appellate District believed it “necessary for the trial court to

                                   4   determine whether to exercise its discretion to strike the firearm enhancement . . . [and] the

                                   5   prior serious felony conviction enhancement” pursuant to California Penal Code Sections

                                   6   12022.53 and 667, respectively. People v. Vickers, No. A153103, 2019 WL 2724758, at *7

                                   7   (Cal. Ct. App. June 28, 2019). The California Supreme Court denied petitioner’s request for

                                   8   review on September 11, 2019. The First Appellate District issued a remittitur on September

                                   9   24, 2019, and it is this date, petitioner argues, that marks the conclusion of litigation on the

                                  10   issues raised in his petition (Dkt. Nos. 1 at 5–6; 12 at 1, 2; 13 at 2, 4).

                                  11         On remand, the Contra Costa County Superior Court denied petitioner’s motion to strike

                                  12   the prior conviction and gun enhancement in October 2020. It saw no need to dislodge its prior
Northern District of California
 United States District Court




                                  13   imposition of sentence and again petitioner received 60 years to life. Petitioner appealed to the

                                  14   First Appellate District on November 6, 2020 (Dkt. No. 13 at 2).

                                  15         While that appeal was pending, petitioner turned to the federal courts. He filed a federal

                                  16   petition for writ of habeas corpus in December 2020, alleging violations of his Fourteenth

                                  17   Amendment due process rights in two instances: (1) when the trial court allowed petitioner’s

                                  18   rap lyrics into evidence, and (2) when the trial court refused to strike the enhancements to

                                  19   petitioner’s sentence (Dkt. No. 1 at 21, 31).

                                  20         His appeal of his sentence remains pending as of this order (Dkt. Nos. 12 at 2; 13 at 2).

                                  21                                              ANALYSIS

                                  22         Comity and federalism require federal courts not to interfere with ongoing state criminal

                                  23   proceedings, barring extraordinary circumstances. See Younger v. Harris, 401 U.S. 37, 43–54

                                  24   (1971). State appellate review remains part of state criminal proceedings and must be

                                  25   completed before a federal court may entertain an action. See Dubinka v. Judges of the

                                  26   Superior Court, 23 F.3d 218, 223 (9th Cir. 1994). Grants of injunctive or declaratory relief by

                                  27   a federal court, while state criminal proceedings chug along, could become moot should an

                                  28   appellate state court grant relief. See Sherwood v. Tomkins, 716 F.2d 632, 634 (9th Cir. 1983).
                                                                                         2
                                        Case 3:20-cv-08773-WHA Document 15 Filed 04/16/21 Page 3 of 5




                                   1   To avoid premature federal court interference, Younger abstention applies when (1) state

                                   2   judicial proceedings remain pending, (2) the state proceedings involve important state interests,

                                   3   and (3) the state proceedings provide adequate opportunity to raise constitutional claims. See

                                   4   Middlesex County Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982). Our

                                   5   court of appeals recognizes a fourth element, namely (4) the federal court’s action would

                                   6   interfere with the state proceeding by enjoining it directly, or have the practical effect of doing

                                   7   so, in a way that Younger rejects. See Gilbertson v. Albright, 381 F.3d 965, 978 (9th Cir.

                                   8   2004); and AmerisourceBergen Corp. v. Roden (“ABC”), 495 F.3d 1143, 1149 (9th Cir. 2007).

                                   9   Should all factors be met, a district court must refrain from entertaining the same issues under

                                  10   consideration in state judicial proceedings.

                                  11         Petitioner argues that all state proceedings as to these two issues (introduction of rap

                                  12   lyrics and imposition of his enhancements for gun and a prior strike) concluded on September
Northern District of California
 United States District Court




                                  13   24, 2019. Therefore, petitioner asserts, Younger abstention does not apply. Alternatively,

                                  14   petitioner argues that even if this order does contemplate the abstention elements, they are not

                                  15   met, and petitioner is entitled to relief in federal court. Lastly, petitioner requests a stay instead

                                  16   of an outright dismissal. Respondent opposes all of petitioner’s arguments, asserting that

                                  17   Younger abstention would be proper, and highlights the fact that petitioner can file a new

                                  18   habeas petition once state proceedings conclude (Dkt. Nos. 12 at 2, 3, 4; 13 at 4, 5; 14 at 2–3).

                                  19         This order finds Younger abstention appropriate.

                                  20         First, state judicial proceedings clearly remain ongoing. In November 2020, plaintiff

                                  21   appealed the trial court’s refusal to strike enhancements from petitioner’s sentence. It remains

                                  22   ongoing. Petitioner filed his state appeal prior to filing his federal petition and so that state

                                  23   action must conclude before a district court can hear petitioner’s due process claims, especially

                                  24   because one of the due process claims (the trial court’s refusal to reduce petitioner’s sentence)

                                  25   acts as the foundation for the ongoing state appeal. Second, state criminal proceedings

                                  26   implicate important state interests, and petitioner’s appeal stems from a criminal conviction

                                  27   charged by the Contra Costa County District Attorney’s office. See Kelly v. Robinson, 479

                                  28   U.S. 36, 49 (1986). Third, state proceedings provide adequate opportunity to raise
                                                                                         3
                                        Case 3:20-cv-08773-WHA Document 15 Filed 04/16/21 Page 4 of 5




                                   1   constitutional claims. The California judicial system will allow petitioner to raise

                                   2   constitutional concerns. Fourth, the federal court’s action would interfere with the state

                                   3   proceeding by enjoining it directly or having the practical effect of doing so. Parsing the due

                                   4   process claims at this point would be inappropriate. Delving into the underlying trial before

                                   5   the California system has had its say would infringe the comity due our state courts. Respect

                                   6   for California’s ability to adjudicate its own cases is a genuine concern. All elements for

                                   7   abstention have been met.

                                   8         This order cannot grant petitioner’s request to stay the proceedings and hold them in

                                   9   abeyance while allowing the pending state appeal to continue until completion. True, district

                                  10   courts may stay “mixed petitions” under Rhines v. Weber, 544 U.S. 269, 277 (2005).

                                  11   However, that relief is available only when a petitioner has received a final decision from the

                                  12   state courts and already sought state habeas relief. In those situations, a petitioner needs time
Northern District of California
 United States District Court




                                  13   to return to state court; here, petitioner needs time to complete his state court proceedings.

                                  14   There is a meaningful difference. That is: the completion of a state court proceeding is a final

                                  15   decision. A final decision in state court triggers the ticking of AEDPA’s one-year timeframe to

                                  16   file a federal habeas petition. Since petitioner has not received a final decision, Rhines does

                                  17   not apply. Petitioner will have his full one year to file a new petition after state proceedings

                                  18   become final. In fact, the appellate decision may bring up new claims that petitioner should

                                  19   include in his next federal habeas petition (Dkt. Nos. 2; 11 at 2; 13 at 5)

                                  20         Lastly, petitioner contends, “[R]eduction of petitioner’s sentence is unrelated to any [due

                                  21   process] claims made in this [district court].” To echo the reasoning in the first Younger

                                  22   element above, one of petitioner’s habeas due process claims rests squarely on reduction of his

                                  23   sentence, the very focus of his pending state appeal. Therefore, this argument fails (Dkt. No.

                                  24   13 at 2).

                                  25         Petitioner’s action will be dismissed, without prejudice, under the Younger abstention

                                  26   doctrine because of the pending appeal in the First Appellate District. Upon final decision in

                                  27   state court, this order urges petitioner to promptly file a new petition for writ of habeas corpus

                                  28
                                                                                       4
                                        Case 3:20-cv-08773-WHA Document 15 Filed 04/16/21 Page 5 of 5




                                   1   in federal court, because of the one-year statute of limitations from the date on which the direct

                                   2   review concludes. See 28 U.S.C. § 2244(d).

                                   3         This order sees no reason to issue a certificate of appealability. See 28 U.S.C. § 2253(c).

                                   4   This is not a situation where “jurists of reason would find it debatable whether the petition

                                   5   states a valid claim of the denial of a constitutional right [or] that jurists of reason would find it

                                   6   debatable whether the district court was correct in its procedural ruling.” Slack v. McDaniel,

                                   7   529 U.S. 473, 484 (2000).

                                   8                                                CONCLUSION

                                   9         Respondent’s motion to dismiss the petition is GRANTED. Petitioner’s request for a stay

                                  10   is DENIED.

                                  11         Petitioner’s action is DISMISSED WITHOUT PREJUDICE. Petitioner should swiftly file a

                                  12   new petition for writ of habeas corpus at the conclusion of his state proceedings. The Clerk
Northern District of California
 United States District Court




                                  13   shall close the file.

                                  14

                                  15

                                  16         IT IS SO ORDERED.

                                  17

                                  18   Dated: April 16, 2021.

                                  19

                                  20
                                                                                                 WILLIAM ALSUP
                                  21                                                             UNITED STATES DISTRICT JUDGE
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         5
